Immediate EU measures in support of Italy and other Member States affected by exceptional migratory flows (debate)
The next item is the debate on the immediate EU measures in support of Italy and other Member States affected by exceptional migratory flows.
Member of the Commission. - Mr President, thank you for this very timely debate on a situation that deserves all our attention.
The Commission is following the situation very closely and Frontex has sent two experts to the scene. Approximately 5 500 Tunisian migrants are reported to have reached Italian shores in the last couple of days, but the numbers have dropped a little bit in the last 24 hours. Those arriving are mostly men in their thirties, but there are also 34 women and 108 children; 27 facilitators of trafficking were identified. These people arriving on Italian shores are causing exceptional pressure on the reception facilities of Italy, particularly in Lampedusa.
Last Saturday, we already started to have contact with the Italian Ministry of the Interior and we have also received a formal request for EU assistance. We are ready to assist both Italy and Tunisia. This is a matter of importance for the whole EU, not just a bilateral issue. Even before the last developments, the Commission, together with Frontex, started to identify what can be done in the short and medium term. The EU common response should be based on the principle of EU solidarity between Member States; and we are ready to assist Italy.
But our approach should also be based on solidarity with Tunisia and its democratic transition. This was also expressed by Lady Ashton when she visited the Tunisian authorities in Tunis yesterday, offering them political and financial support.
To assist Italy in these circumstances, we have identified a comprehensive series of concrete measures as well as quick financial assistance. Financially, we are ready to mobilise extraordinary assistance, under the European Refugee Fund for 2011, in addition to the funding already earmarked for Italy. This should cover payments for accommodation, infrastructure, material aid, medical care, social assistants, counselling with judicial administrative asylum procedures, legal aid, language assistance, etc.
We can also mobilise quite quickly resources from EU funds such as the External Borders Fund and, if necessary, Italy can ask the new European Office for Asylum in Valetta to deploy teams of support to the national authorities dealing with the asylum requests.
Concerning the surveillance of external borders, a joint Frontex operation could be set up and I am in contact with Frontex. I know preparations at technical level are being made.
As usual, such a joint debate will depend on Member States' voluntary contributions of equipment. I invite all Member States to show their support. But let me reassure you on one point, referring to the debate we had just a few minutes ago: due to the different nature of sea/land border operations and a request to Member States to participate in a new joint operation, this will not compete with their contribution to the operation that we now have at the Greek land border. This is, of course, also a priority.
I would like to underline that we must pay specific attention to vulnerable categories of persons in need of international protection. Their needs must be taken into account and they must be able to access the special protection that they are entitled to, as provided by national and EU law.
With these concrete actions I have now mentioned, we are ready to meet and to engage with representatives of the Italian authorities to agree on details of each of these actions and the next steps.
Of course, a medium-term strategy must also be further developed. In the particular context of migration flows, we need a combination of effective border management and a strategy for supporting democratic and economic transition. In the short term, the Tunisian authorities should efficiently patrol the frontiers of their own country, at sea and along the coasts, to prevent smugglers, human traffickers and criminals who have escaped from prison from taking advantage of the situation. It is also important that Tunisia takes back those who have reached the territory of EU Member States and are not in need of international protection.
Looking at a more structured intervention, we should also explore the possibilities of better targeting EU assistance by promoting projects that are able to support income- and job-generating activities in the different regions of Tunisia, and I refer particularly to the southern parts of the country.
More broadly, a coherent approach supporting political and economic development in Tunisia needs to include possibilities for these people to come to the EU legally, as well as the exchange of goods, services and know-how.
There is a wind blowing over the Mediterranean as a result of these popular revolutions. This wind can bring many positive developments to Tunisia, to other countries, and to the EU. The current situation in Lampedusa should not undermine our intention to offer assistance and support to these emerging democracies and the young generation that so passionately and peacefully has been able to achieve fundamental political changes.
on behalf of the PPE Group. - Mr President, the humanitarian emergency in Italy and, in particular, on the island of Lampedusa - because this is what it is, a humanitarian emergency - compels us to act urgently.
I propose five steps. Firstly, a veritable Marshall Plan for Tunisia and Egypt which would provide tangible help across the board but, at the same time, expect in return the full cooperation of the Tunisian authorities in blocking their coasts so as not to allow further illegal emigration by sea.
Secondly, we need the urgent deployment of a Frontex RABIT mission - a rapid border intervention team. So, Commissioner, we do not just need two Frontex experts but a Frontex mission that must be sent there now.
Thirdly, we need to give Italy tangible help with the reception of the thousands of people who have landed in Lampedusa. Quite frankly, Commissioner, I do not see how you can say that EASO will send its experts when this EU office is still not yet operating, so we will have to do it in another manner.
Fourthly, we need to help with the process of repatriation: immediate repatriation of people who do not qualify for asylum protection. They should be sent back to Tunisia where they came from.
Finally, we need to bear in mind that in the Treaty, we have Article 80, which clearly states that our immigration policy should be based on the principle of solidarity and on the just sharing of responsibility. I think that it is about time that the Commission implemented this article.
Mr President, Commissioner, I believe that there is a large majority of Members of this House that welcome the democratic movements in Mediterranean countries as a challenge to European external policy and to its commitment to values, but also that there are many of us who know that these movements are not harmless. They have humanitarian effects and an impact in terms of migratory pressure on neighbouring countries.
This is therefore the time to be reminded that the Treaty of Lisbon is in force, and Articles 67, 77, 78(3) and 80, as has just been said, state that shared solidarity and responsibility make this challenge a European one. It is not only a shared challenge but a joint one, and therefore one that affects the European institutions.
It is time to say that no country is alone. It is time to say that this is not an issue for Italy in Lampedusa, or for Malta, Greece or Spain. No! It is an issue for the European institutions. It is also the time, however, to say that we are not talking about the European Agency for the Management of Operational Cooperation at the External Borders, which is an operational agency, or about the European Asylum Support Office, but about the level of political decision making. This means pointing out that the necessary resources need to be invested in development cooperation and assisting with the needs of these countries in terms of establishing and consolidating democracy. The necessary resources also need to be invested, however, in assisting EU Member States with the challenge of primary care in response to immigration and with the challenge of managing the joint borders.
This is therefore the time to say that the Treaty of Lisbon has a whole programme to implement and that Parliament will be there to support it in tackling the challenge that we have before us.
Mr President, Commissioner, ladies and gentlemen, I should like to start my speech with a statement supposedly made by the Italian Foreign Minister yesterday in Damascus, during which he said - listen to this - that Syria 'is a stable country in which the population's desire for modernisation has been satisfied'. Meanwhile, a few days ago, Italy's Interior Minister made another statement in which he shifted his responsibilities to Europe, which has allegedly abandoned Italy 'as usual', he added with a hint of mischief.
As usual, however, we are witnessing the habit of blaming Europe when it suits, only to ignore it irritably when Brussels disapproves of the agreement on sea repatriations, which violates humanitarian law and lines the pockets of African dictators - some of whom are today being toppled - and continuing even today to lavish billions on the Libya of Mr Gaddafi, or refusing EUR 10 million of aid offered to the Italian Government by the European Fund for Refugees, which Italy decided not to use, possibly because it would have to be spent in keeping with Europe's transparent rules and not the in-house criteria of the Italian Civil Protection Agency.
Therefore, I think that we will achieve nothing by acting like this and by making these declarations. The lesson of recent weeks has really not been learnt. Lampedusa reminds us that history is stronger than certain political games and recourse to declarations that create illusions. It reminds us that not everything can be bought with money, that Europe is not something that can be called upon when it suits, but is a project that must be committed to each day, demanding rights and solidarity but also respecting the commitments undertaken.
In order to slow down migration in a sustainable and purposeful way, five things are needed: democracy, development, respect for international law, European solidarity and also, above all, no prejudicial rhetoric.
Mr President, by restricting the title of this debate to support for Italy and other Member States, we are once again making the mistake of focusing only on the problems of the countries bordering on the Mediterranean. What we are lacking is concern for those people who are fleeing across the sea.
If we really take our principles concerning the protection of refugees seriously, we must first make sure and, if necessary, check in individual cases what situation these people are in and then guarantee that their human rights will be protected. We must not allow people to be turned away and our borders to be fortified. The help which the EU border agency Frontex can offer in this situation is constantly referred to. It is true that it could be helpful if it would focus its activities on protecting and rescuing refugees. We must not turn away boats full of refugees as we have done in the past. Here in Parliament, we are currently drawing up a new mandate for Frontex and I hope that we will succeed in introducing improvements, including more transparency and specific requirements for the agency to act in accordance with human rights.
Of course, we also need to help Tunisia quickly to structure its economy in such a way that the people there become more confident of having a chance of earning a decent living in their own country. We must make it possible for Tunisia to achieve rapid and positive economic development by means of trade with the EU and subsidies for projects there. This is one of the main requirements of the democratic transformation of Tunisia.
It is completely incomprehensible that once again, many Member States of the EU are leaving the countries bordering on the Mediterranean to cope with an unforeseen influx of refugees. The call for voluntary action to help islands such as Lampedusa and Malta has fallen on deaf ears. We must find a binding solution which requires states in the centre and the north of the EU to take in refugees. The infrastructure is in place. All that is lacking is the political will and the sense of solidarity.
Mr President, ladies and gentlemen, we cannot, in truth, discuss the problem of Lampedusa without keeping one thing in mind: in Tunisia, under President Ben Ali, there was a law, which has still not been repealed, which made emigration a crime. This means that it is not just an issue for Frontex because, after all, it is necessary to guarantee that these people will not be returned only to end up in a Tunisian prison, and it is necessary to persuade the new government to repeal this law.
However, above all, I believe that this reveals a fundamental unreality in our immigration policy, which is dependent on one person. This person is not Mrs Malmström, nor is it Mr Barroso; it is Mr Gaddafi. If Mr Gaddafi falls, as I sincerely hope he does, what will we do about our principal buffer for immigrants from North and sub-Saharan Africa?
Furthermore, this shows us that we have, at the moment, from Morocco to Syria, a 5 000 kilometre line along which the humanitarian risk has increased at every kilometre of the way, and that we have to prepare ourselves in a way which is perhaps without parallel in European history since 1956 in Hungary, for a refugee crisis. This implies an end to codecision with regard to resettlement because we could have refugee camps on Europe's borders if one of these revolutions goes badly - something which we hope will not happen - and put an end once and for all to the edifice of the policies on asylum in Europe and on shared relocation of asylum seekers within the countries of the European Union.
Mr President, ladies and gentlemen, we need to provide an immediate political response to these emergencies. The urgent interventions requested by Italy are: 1) the transformation of Frontex from a coordination agency to an operative structure with its own people and resources; 2) the implementation of the principle of burden sharing; 3) the use of Europol for investigations on possible terrorist infiltrations and criminal organisation of the traffic in human beings; and 4) the allocation of resources to deal with the emergency.
In any case, none of this will resolve the structural causes of the revolutions in the Maghreb, which all arise from the lack of genuine political parties, trade unions, associations, a free press and, above all, lack of respect for human rights. In essence, the institutional tools that characterise true democracy and give the people a voice are missing. Without them, there cannot be economic development, jobs, stability and security for all. This is the real political challenge that Europe must face up to.
(NL) Mr President, we have a real emergency in Europe. At the moment, Europe is being flooded by a tsunami of Islamic immigrants from Barbary, North Africa.
Tens of thousands of fortune seekers, some of whom are hardened criminals or even terrorists, have already arrived in Lampedusa and there are hundreds of thousands who are on the verge of following suit. The European border appears to be as leaky as a sieve. Italy is failing to protect our external border and Frontex is being overtaken by events.
I would therefore call on the Council and the High Representative, Baroness Ashton, to convene an emergency meeting, in accordance with Article 28(2), at which the Council should take tough measures to call a halt to this immigration wave. I would also advise Prime Minister Berlusconi not to ask us for money to help tidy up his mess and his rubbish or help keep immigrants out of his country. Instead, he should spend a bit less time skirt-chasing and get to work sending all these immigrants back to Africa.
(IT) Mr President, ladies and gentlemen, first of all, I should like to thank the Commissioner for her efforts and for the efforts she will continue to make in dealing with this humanitarian emergency. However, Commissioner, you know as well as I do that the real emergency is not the humanitarian one - which is only an after-effect - but the fact that, during this historic uprising across the whole of the Maghreb, Europe has appeared inadequate, which is to say, it has been unable to redevelop a strategy for the Mediterranean, as it has tried to several times and always failed. The Lisbon Process has failed and the Union for the Mediterranean has failed miserably.
We do not have a proper view of the real problems at issue here. We need to confront them together, but today the Council is not here. We asked the Council to look at the issue of having a European strategy to deal not so much with the problem of immigration and illegal immigration, but rather the question of democracy and freedom across the whole Mediterranean area.
When the Soviet Bloc collapsed, presenting a united front, we all gave practical answers and easily dealt with the problem of the thousands of Poles who arrived on our streets, because we looked at the problem of integrating the whole of the East into Europe. Regarding the Mediterranean, today we have nothing to say. Instead, we must equip ourselves with a strategy, without which we will not be able to provide any answers. We shall appreciate your good intentions and stop there.
(The speaker agreed to take a blue card question under Rule 149(8))
(PT) Mr President, please note, I can argue with you why it is that Europe has not had a response to its immigration problems. I would say, principally, that it is because it has been looking for a policing response to a problem which is social, economic and political.
However, the question I wish to ask you relates to the question that was asked by my colleague, Mr Tavares. Is it acceptable, in your opinion, that Frontex or other operational methods can repatriate Tunisians when the laws of Tunisia still state that people who are repatriated will go to prison? Alternatively, in the first place, is it necessary to guarantee some kind of diplomatic action to ensure that this law becomes null and void, in order that we may subsequently talk about other types of instruments such as those which I have just mentioned?
(IT) Mr President, thank you for the question. I would point out that, just a few days ago, when I was on a mission to Tunisia with Mr Panzeri, the Chair of the Delegation for relations with the Maghreb countries, we noted that the provisional government is introducing profound changes to the legal system and to the laws governing this subject as a whole.
Based on the relations of trust between Europe and the new panorama taking shape in Tunisia, I believe we can take the first steps towards solving the problems that you put forward.
(FR) Yes, it was the last speaker but two. I wanted to ask my fellow Member how he acquired the belief that the people in Lampedusa are Islamists and delinquents, and whether he possesses any personal information allowing him to confirm this or whether it is, in fact, the result of his own fantasies.
(NL) Mr President, surely it is common knowledge that the people from Libya who are arriving there are, for the most part, Islamic people, and that there are quite a few criminals, and even terrorists, amongst them?
I assume that everyone here is aware of that, and if you were not aware of that, then you must be incredibly naïve.
(IT) Mr President, Commissioner, ladies and gentlemen, we are pleased to have this debate with the Commission on the North African migration crisis. We have seen these people arrive in Lampedusa only to find no facilities able to receive and identify them. In fact, the Italian Government dismantled the existing reception centre and reduced the facilities there some time ago, under the banner of 'Zero immigration', thus preventing Italy from being able to tackle illegal immigration.
We know that this problem concerns Italy, but it also concerns Europe. Considerable financial investment is needed to solve it within a coordinated policy framework, while complying with international treaties and ensuring that refugees are protected. In your response, Commissioner, I would like to know precisely when the Italian Government asked the European Commission to intervene, because there have been certain controversies, of which you are well aware.
(IT) Mr President, ladies and gentlemen, over 5 000 immigrants have arrived in Italy in the last few hours, while another 100 000 are setting out for Italy, France and Germany. The Tunisian Minister for Justice has confirmed that some 11 000 prisoners, terrorists and criminals are hiding amongst the illegal immigrants.
I submitted an urgent question to the Commission in advance so as to obtain an answer from Baroness Ashton - who, inexplicably, is not here today - and the Commission only agreed to pass it on today, and only because it was forced into a corner yesterday by Parliament. This deafening silence is the most obvious sign of the lack of fibre shown by this Europe and its government, which is even afraid of taking a stand when faced with a humanitarian crisis that is raising serious humanitarian and security problems.
Half an hour, ladies and gentlemen, is all the time allowed for this democratic institution to debate an historic upheaval and its consequences for the people of Europe. What should I tell my constituents who are afraid? What will the European Union do tomorrow - and I mean tomorrow! - to deal with this terrible situation?
(IT) Mr President, ladies and gentlemen, there is a remote island lost in the middle of the Mediterranean by the name of Lampedusa. Back in 2008, this island made the headlines because 40 000 refugees landed there in that year. The problem was later resolved by an agreement - the so-called 'friendship treaty' - signed by the Italian and Libyan governments.
Now we are facing the same situation again, but it is far more complicated this time, Mrs Malmström. Peace, stability and new governments in Tunisia as well as in Egypt are the driving forces behind a storm that is whipping up the Mediterranean. I am Sicilian and, unlike many Members who have spoken, I visited the former identification and expulsion centre. That centre was useful at the time but, once the friendship treaty was concluded, it no longer had any reason to exist.
What can the Commission do, and what can Frontex do? Of course, we would all like to see the rapid intervention mission deployed in practice. We want Frontex to be a flexible, streamlined, well-structured agency with its own financial resources, and Mr Busuttil and I are reviewing its mandate in the Committee on Civil Liberties, Justice and Home Affairs. In addition, Mr Mauro has asked the Council to act immediately and include the issue on its agenda without further delay, since it is an absolute priority, given that immigrants have also started arriving from Egypt now.
There is a real risk that the dignity and decorum of many refugees may suffer with the inevitable delays, although we are certain that Mrs Malmström will once again make sure her words are well received.
(IT) Mr President, ladies and gentlemen, the current flood of migrants is a serious problem, and it is a European one. What is needed is not complaints, however, but effective cooperation to tackle the current crisis in a constructive and far-sighted manner. We must take action at two levels, and we will need broad shoulders to bear our responsibilities.
The first level concerns the immediate situation. Additional funds must be made available to deal with the crisis; we need at last to prepare a European round table, putting on the agenda the possibility of sharing out the immigrants fairly among the various countries; and, lastly, we have to meet with the provisional Tunisian Government to demand that resources and instruments be put in place to stem the current exodus.
The second level is more strictly political in nature. It is absolutely vital to radically review our neighbourhood policies. Action is needed based on a renewed policy of economic, financial and social cooperation, an intelligent immigration policy, and effective support for the economic reforms and the democratic transition process under way in Tunisia.
It is only by taking such action that we will be able to tackle and solve the problems now facing Italy and Europe. Commissioner, I am sure you will agree with us all that it really is time now to stop talking and start acting.
(ES) Mr President, while not wishing to take the comparison between terrorism and immigration too far, I have observed that unfortunately, EU action is driven by emergency situations, such as a serious attack or a mass landing of immigrants, as is currently happening in Lampedusa, where the exodus of Tunisians to the Italian coast could culminate in a chronicle of a death foretold.
The voyage of hope could end up becoming a cursed voyage, and it will be on the consciences of all of us who witness these continuous uncontrolled influxes and do not say 'enough is enough' with sufficient authority. When it happens, we will throw up our hands in horror, but the following day we will forget about it.
Europeans have a duty and a right to know the truth: that the Mediterranean strategy is not working, that the common immigration policy will continue to be a dream until European countries commit to equipping the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) with sufficient resources to be effective.
Talking does not cost anything, but we need to act. Do you really believe that Frontex is currently able to guarantee the security of the European borders? I do not believe it is. Let us hope that the people of Egypt, Tunisia and other countries of the Maghreb do not decide en masse to seek a better future in Europe, but rather that they do so in their own countries, because that is what they have fought for, and we must help them.
Solidarity and responsibility are therefore required, along with, above all, truth when talking about a common European immigration policy, which is now more necessary than ever.
(IT) Mr President, ladies and gentlemen, Europe has long been like the Sleeping Beauty on matters of immigration, and we are now paying the price for the time wasted. The fact is that immigration is still not a priority for the European Union or for all 27 Member States, but the burden is often left for the border countries to bear alone. Developing a suitable Euro-Mediterranean strategy should also be a common goal, but in this case too, we have to admit that the Barcelona Process has, in fact, never taken off.
The fact is, Commissioner, that these are uncomfortable subjects. Some Member States, such as Italy, Greece, Malta and so on, quite rightly have to deal with them and have a duty of solidarity, whereas most Member States stand on the sidelines as passive onlookers and confine themselves to just lecturing the others.
There is a great deal to do, then, on the legislative front in terms of funds and strengthening of instruments - I am referring to Frontex - but what is needed most of all is political will. To conclude, Mr President, I would like to thank Mrs Malmström and the entire Commission for precisely that: for assuring the Italian Government of its commitment - repeated again today - to tackle the humanitarian crisis in Lampedusa.
Mr President, the rapid developments in North Africa and the Middle East have shaken, I hope, our dolce far niente type of confidence that Europe is so prosperous and secure that it does not have to fear any major security challenge.
Only this time, time has the bad habit of not stopping, and what appears impossible today suddenly becomes a reality tomorrow. The problem we are discussing is both technical and political. Let me refer to the letter, which says that now, with the increasing numbers of refugees from North Africa in the wake of the current revolutionary developments there, the EU is caught between its public support for them and the quiet necessity to keep its gates closed.
All I want to say is that if we want to remain credible, the solution to our technical problem, which goes beyond money and police, should be consistent with our public pronouncements. Therefore, harsh measures of the type some Members have recently taken against people from other EU Member States, if adopted, will only discredit the EU - this time not only internally, but also externally.
(IT) Mr President, ladies and gentlemen, I would like to thank the Commissioner for being so immediately willing and far-sighted in offering Italy assistance, although the assistance was rejected in the first instance by the Italian Government itself.
Commissioner, you have rightly stressed the need to support Tunisia at this time of democratic transition. However, I wonder, and I ask you all: what has happened to the money that Europe has been pouring into Tunisia all these years and which it is still pouring into Libya, which - as we know - are democratic regimes? Therefore, it is now wonderful and amazing to cheer this awakening of the Tunisian people, although I wonder how on earth all that money was ever granted. If the Libyans woke up tomorrow, what conclusion would we draw from that? Would we have thought yet again that we had been funding democratic regimes, only to realise the next day that we had been implementing a disastrous policy instead?
I ask myself, Commissioner, how on earth Europe has kept quiet about this democratic awakening, while only the United States has offered strong guidance in this respect.
I would like to pick up on what Mr Portas and Mr Tavares said. They pointed out, extraordinarily, that in countries like Tunisia, emigration is viewed as a crime.
To begin with, regarding all the people who have landed on Lampedusa - and I would remind Mr Madlener that they are not Libyans but Tunisians, although that is hardly important because Libyans will soon be arriving as well - who will decide whether they are refugees or not, given that a situation of extreme confusion reigns in Tunisia at the moment? Above all, however, how will we feel if we repatriate these people, in the knowledge that they will be thrown into prison as soon as they arrive?
These, then, are the points that I believe we should be thinking about, and, above all, we should realise that racist policies like those implemented by the Italian Government have unfortunately produced only highly negative results.
(IT) Mr President, ladies and gentlemen, we are grateful to the Commissioner for the commitments that have been made, although it should be said that with all the salaries the European Union pays around the world - with 136 diplomatic missions - it could perhaps have realised what was happening sooner. In fact, the situation was not even foreseen by the representatives of the Socialist International, one of whose members was the nice Tunisian dictator, whose brilliant social and political management of that country led to all this.
We want to learn from the Commission why it does not talk to us clearly about sharing out these people among the various European countries. It is not fair - as the coastal states have been saying for a long time - that this problem should only affect the countries that have a Mediterranean sea border with North African countries. That is a fundamental point, and it is also fundamental to remember that Frontex has very limited resources: I have heard that two experts have been sent. There is a massive crisis taking place in Lampedusa, not least in humanitarian terms, which needs to be tackled with a task force of appropriate size in order to remedy the mistakes and failures of the recent past.
The situation is extremely serious and it may also get worse from a public health point of view, since water has perhaps already begun to run out in Lampedusa.
I am going to be strict with the times, not least because Mrs Malmström has to leave Parliament at 18:00. We must therefore allow her to reply to your questions, which will otherwise remain unanswered.
(MT) Mr President, indeed, we have been talking about this tragedy that has been taking place in the Mediterranean for years, and I am afraid to say, you have taken no heed. You have ignored it because, as has been said by others before me, it is a false solidarity that is talked about when it comes to irregular immigration to Europe.
At the moment, this tragedy can be witnessed in Lampedusa; and it is a grave tragedy. Now, when Lampedusa becomes overcrowded - which it already is - everyone will be sent to Italy and at least the situation will be more bearable. God forbid, Commissioner, had the same number entered Malta, because the tragedy would have been far greater. Whoever comes to Malta will have no choice but to remain. Yet, Malta cannot extend any further. Nor can the funds be used to turn tiny Malta into a huge prison that will detain all these people on the island.
This is why we need true commitment from the Member States, and more solidarity, particularly from the Northern European countries, because, as the Vice-President of this Parliament mentioned, we are witnessing none of this solidarity on the part of other European Union Member States.
(IT) Mr President, ladies and gentlemen, I would like to thank the Commissioner for having devoted her attention to the issue of Tunisia. To be sincere, I would have liked this debate to be given a different title, namely 'Debate in support of Tunisia and other countries fighting against dictatorships and for human rights'.
Instead, we are making a humanitarian crisis out of the fact that one of the greatest world powers, Italy, is having to tackle the problem of taking in 5 000 people. Of course, for Lampedusa, these refugees are a problem, even though a daily ferry links the island to Sicily and there is also an airport through which these people can be taken away. We have to realise that what is being discussed at the moment is not the problem of Frontex or how to stop the boats, but the fact that we are dealing with peoples whom we have urged to fight for democracy and, now that they are doing so, we must be in a position to receive them. Granting more visas is one policy that Italy can pursue to try to help those countries.
(DE) Mr President, the last huge influx of refugees, similar to what we are now seeing as a result of the Tunisian revolution, was probably in 1989 following the collapse of communism. The EU has learnt nothing from its past experience. It was taken completely by surprise by the stream of refugees. Now, with the arrival of all those people who do not want to roll up their sleeves and rebuild their own country, Italy is being called on not to send back the Tunisian economic migrants. However, that is exactly the problem. As long as these people are not returned to their home country immediately, without repatriation aid, we will constantly be overwhelmed by waves of economic migrants. Tens of thousands of them are already waiting in the neighbouring countries.
Mass amnesties and generous offers to overlook the fact that the majority of them are merely economic migrants have simply led, in the past, to a new influx of asylum seekers. If we introduce quotas for asylum procedures, instead of sending the migrants back immediately, we are just creating incentives for similar behaviour in the future.
(IT) Mr President, ladies and gentlemen, I would like to offer the Commissioner my heartfelt thanks for this debate, for what she has told us, for having honoured us with her presence, and for the commitments she has made, which show the extent to which mutual understanding between Europe and Italy can help my country deal with this crisis.
I would like to take up something she said: 'There is a wind blowing over the Mediterranean'. It is true, Mr President: it is a wind of freedom and democracy that is having immediate effects which Italy finds it is having to manage. When the wind blows harder, some people put up walls and others build windmills. Let me tell you, Commissioner, that the south of Italy, Puglia, where Mr Baldassarre, Mr Mauro and I come from, has been building windmills for decades; that is to say, it has been developing forms of reception and working hard to guarantee immigrants their dignity and to provide them with a fair and decent reception. We cannot do it all alone, however. It would be wonderful, Commissioner, if these windmills that we have been building for years could also see the mark of an attentive and effective Europe that joins us in building them.
(NL) Mr President, it seems rather ironic that, just as the first signs of freedom and democracy have begun to emerge in Tunisia, a wave of refugees has been unleashed. It seems a little hard to believe that they would actually want to leave this country.
Major changes seem to be taking place throughout the Middle East and it may well be that this is just a precursor of things to come. Therefore, I think that it is a positive thing that the Commission is taking all possible steps to prepare itself. The Commission should now also prove that it can get the situation under control.
All community stops need to be pulled out, we will have to come to Tunisia's aid, but it seems inevitable to me that, in these particular circumstances, just as we are seeing the first signs of freedom in Tunisia, many of these people will turn out not to be genuine refugees. For that reason, it is just as inevitable that the Commission should aim to send a large number of people back to Tunisia, precisely in order to set an example for the future, given that it is possible that more refugees from Middle Eastern countries will follow.
(IT) Mr President, Commissioner, ladies and gentlemen, the exceptional flow of immigrants besetting the Italian coast and, hence, the whole of Europe, must spur us on to developing a common approach at last for managing this phenomenon. In this respect, the ongoing talks between the Italian authorities and the Commission are well on the way to providing a response to the humanitarian crisis that we have been discussing.
With all due respect to Mr Crocetta, I have to point out that the problem is not so much the 5 000 people who have arrived so far but the potentially momentous scale of the upheavals and the many thousand more refugees who could arrive on our shores if we send out clear political messages. We need to address this with the utmost urgency. The crisis must be overcome, but then a structural response will be needed.
We must enhance the role of Frontex to make it more operational and able to directly manage certain processes of identifying refugees, checking their country of origin and organising repatriations. We must enhance the role of Europol in order to prevent potential terrorists and criminals from slipping in. Above all, we must respond quickly. I think the Commission has reacted well, and I hope the Council, too, will do its part.
(ES) Mr President, I would like to ask you a question, Commissioner, as this afternoon there seems to be a somewhat hysterical atmosphere in the House. I would like to ask you if it is possible to find out whether the 5 000 people who have arrived in Lampedusa are really terrorists. Could we check? It would not be so difficult.
It would not be so difficult as we have sufficient security services to find out whether this is true. Five thousand. We are talking about terrorists, but there are thousands arriving in small boats dressed in rags. I would like to ask you this: would it not be easier for you to make a humanitarian visit to Lampedusa and try to evaluate and see the resources in situ to which Mr Rinaldi is referring that have not been used in Italy? That would also be a good trip to make.
It would also be good for you to go to Tunisia, as perhaps those who have arrived in Lampedusa have come from inland mining areas where Mr Ben Ali's corruption has left the inhabitants in poverty. We could help them through regional development. Then perhaps you would see the change and the challenges being experienced in Tunisia, and you would be able to monitor the situation and be their champion in the Commission.
(SL) Madam President, we are witnessing a new humanitarian tragedy on the European Union's doorstep. It may be Lampedusa today, but we can expect an even greater influx of immigrants from North African countries elsewhere.
Even just from Egypt into Israel, there are some 600 immigrants said to be fleeing every month. The authorities are no longer able to control the situation.
We need a rapid and joint response. We must not respond by closing doors and by equating immigrants with criminals. It would be a disgrace if anyone actually thought along those lines in Europe, where the freedom of movement is a fundamental right and a symbol of freedom and equality.
We Member States have to bear joint responsibility and share the burden which has fallen on Italy today. We have to mobilise forces and financial resources because this is about human lives.
Our response to the recent events in Tunisia and Egypt has been patchy and slow. Let us demonstrate our credibility now and let us not succumb to the anti-immigrant rhetoric of extreme right and xenophobic parties.
It is Italy that needs concrete help today; tomorrow, it might be another country. We need a rapid response now.
(NL) Madam President, very well, democratic developments may be afoot in North Africa, but they are also bringing with them obligations for Europe. The problems of North Africa cannot be resolved in southern Europe. On this point, I stand shoulder to shoulder with my Italian fellow Members.
My question to the Commissioner is: is there any possibility of shortening the procedures, introducing fast-track examination of applications and sending anyone who is not a bona fide refugee back to Tunisia straightaway? Because we are now seeing large groups of young men setting off for southern Italy. There are probably many economic refugees amongst them and we need to separate the genuine refugees from the economic refugees.
In addition, there is, of course, the public relations problem. Many Europeans are under the impression that a horde of Tunisians are heading for southern Italy. That is a public relations problem: not just for Italy, but for the European Union, too. Hence, the key things are: faster procedures and better public relations.
(DE) Madam President, Mrs Malmström, we were all pleased, as were the citizens of Europe, about the revolution in Egypt and Tunisia and the fact that values such as freedom and democracy were suddenly on the agenda. Images from these countries have dominated the news over the last few days. However, for two or three days, we have also been seeing pictures of the streams of refugees and people in boats on our television screens and in our newspapers. We must act quickly to ensure that we do not miss this historic moment and that it is not only the pictures of refugees which remain in our memories. We must remember what these countries have really achieved.
We must explain to the public that although a lot of people are coming here, the majority of them will go back, because they have no right to asylum as we define it. Of course, we have to ask ourselves the question which is frequently posed about economic migrants. One thing is clear. If these young people have no future prospects, they will come back. Perhaps not the same people, but constant streams of new migrants. This is why we need to deal with this problem now.
(EL) Madam President, the Mediterranean is going up in flames. Obviously, immigration will increase. As civilised people, we need to treat all these people like human beings. However, we must not overlook the fact that most immigrants come from Muslim countries.
According to the official report, Muslim populations are set to rise by 35%, from 1.6 billion to 2.2 billion, over the next twenty years. Europe today has just 2.7% of the Muslim population. With these influxes and this birth rate, this is expected to rise to 6% in twenty years. So, as you can see, an economic and social reversal in the functioning of Europe, in European culture, is on its way.
We therefore need to look at the issue as Europe and not leave the Member States to address it on their own.
Madam President, as the Commissioner said, the winds of change are blowing across North Africa; somewhat reminiscent of what happened in Eastern Europe twenty years ago. If the outcome is the same - the establishment of democratic regimes - then I think we should be very pleased. The downside, of course, is that in the short term at least, we have a refugee and asylum problem, particularly in Italy.
As Italy is in the European Union it is a problem for Italy, it is a problem for Europe; the solution has to be Italian, the solution has to be European. We cannot close the door to refugees, but, at the same time, the door cannot be opened to all the refugees and asylum seekers in the world. So the solution really is, I think, in the multi-point plan suggested by my colleague, Mr Busuttil, particularly to ensure that repatriation takes place when it is proper and safe to do so and, of course, also to send back asylum seekers who are not deserving of that status within the European Union. We have to act in solidarity with Italy and we can do so.
(SK) Madam President, I believe we are discussing a pan-European issue here. We have to understand that Europe must act in a spirit of solidarity and unity. Today, we have an issue with Italy and with refugees from Tunisia, but tomorrow it may be from Algeria, Egypt or possibly Libya, from whence thousands have already come to us in the past. The fact that we do not have the Council here is a problem, of course. The Council is not interested in this issue. I am disappointed that the Council is not sitting here today, listening to Parliament's debate with us. In my opinion, we must work with the Commission to find a solution that will be, on the one hand, legally proper, while, on the other, as my colleague, Mr Kelly, said, we cannot simply accept all refugees coming to Europe from North Africa. This is surely not our objective, and those who do not deserve political asylum must be returned to their country of origin.
(EL) Madam President, Commissioner, welcome to this sitting and thank you for coming. Today, the problem is in Lampedusa. Tomorrow, it will be in Malta and Crete. The day after, let us not kid ourselves, it will be in Milan and, shortly after that, it will be in Brussels or Paris.
This problem is not a problem of our partner countries in the South; it is a European problem. We need solidarity. We also need to strengthen the means and measures at our disposal, including Frontex, Europol and maritime reconnaissance. However, it is also vital, eight years on, that we take a serious look at and, where necessary, revise Dublin II.
Member of the Commission. - Madam President, if Mr Busuttil had listened to what I said in my introduction, he would have heard that I said almost everything that was in his speech, but I am happy to repeat it. We are ready to use the funds that we have at our disposal to assist the Italian authorities immediately. We are in dialogue with them to identify what kind of help they need. Italy has a lot of experience in dealing with different kinds of disasters but they perhaps need help with humanitarian aid for shelter, food and medicines, and they might also need help with screening, assistance and identification. We will put that help at their disposal and we are talking to them about this at the moment.
This is a European responsibility and that is why we have to come up with European solutions. We have Frontex staff in place, but we are also examining the possibility - and we are ready - of setting up a Frontex operation within a very short time, but, of course, we need to discuss the modalities with Italy and also with the other countries that might possibly contribute. I am happy that Mr Busuttil is the rapporteur for Frontex so that in the future, we will have an even better functioning Frontex with amendments.
If we had a Frontex operation in Tunisian waters, we would, of course, need to do this in cooperation with the Tunisian authorities. We are not there yet. We are also encouraging the Tunisian authorities to take back their nationals who are not in need of international protection. We are looking at the law in this respect, as raised by Mr Tavares and others. We hope that the new democratic government will not have such a law, but, of course, it has to be examined on a case by case basis and looked at carefully. We are also willing to support the Tunisian authorities with advice, support for border and police management, and also with training, equipment and funds.
EASO is still not operational in Malta, but there is a board functioning and they have said that they can send national teams to Italy to help should they wish. We will also discuss it this next week at the Foreign Affairs Council and at the JHA Council that will meet next week. We are working with UNHCR in order to ask them to help in the identification of those in need of international protection and to help us to make analysis for the future. Frontex is also involved in doing analysis for the whole region.
In Tunisia, there is, of course, as most of you have said, a very hopeful situation and we all support the democratic development there. Lady Ashton was there yesterday for discussions with the authorities. We are ready to offer election support to them in carrying out elections. We are discussing different ways to strengthen other kinds of support and to develop and strengthen their democratic development. Economic assistance can be provided. We are discussing different mobility programmes and we also need to increase the possibilities for people to come legally to Europe. There is also discussion about a donor conference.
I agree with Mr Mauro and others who said that of course, we need to look at the whole region. I think many were quite surprised when the Berlin Wall fell. We did not have an action plan immediately up our sleeve. This situation is a little different but, of course, people asking for freedom and democracy is something that we in the European Union should support. We are reviewing the neighbourhood policy plan because events have made it necessary and we are looking at the whole region - in particular Egypt, but also the other countries - in order to maximise the different tools, funds and policies that we have at our disposal and to tailor them much more adequately to the recent developments in the region.
I am sure we will come back to this debate because the issue is on the agenda and is likely to stay there, but I want to assure you once again that the Commission is following this very closely. We are ready to assist Italy, Tunisia and other countries affected by this.
The debate is closed.
Written statements (Rule 149)
The Italian Government's appeal to the European Union is one of the prerogatives of membership. As many fellow Members have pointed out, the principles of solidarity and the fair sharing of responsibilities, as laid down in the Treaties, must be applied in practice. The difficult situation that Italy is currently facing comes within Europe's jurisdiction, as Mrs Malmström suggested. The European institutions' slowness to react is not in step with the extremely rapid course of events in the countries of North Africa.
Italy, and particularly the south of the country, is the first border point of Europe in the Mediterranean and it finds itself dealing with numbers of arrivals that can be imagined but not planned for. What we are experiencing shows how serious it is that we have abandoned the Barcelona Process. The European Union needs to rethink its strategy for the Mediterranean and to make that one of its main priorities again. The short-term response of financial aid and extraordinary intervention measures will help, but it will not be enough. The democratic transition processes spreading through the countries on the opposite shores of the Mediterranean need to be matched with medium- and long-term initiatives to deal with social and economic issues.
The debate we are dealing with today is particularly important. In fact, over 4 000 refugees from nearby Tunisia have been recorded landing on the island of Lampedusa in the last four days alone. Thus, a public health crisis is developing on a scale never before recorded. It should also be borne in mind that the local council is tackling this crisis without the appropriate resources and facilities that the situation requires.
Italy immediately turned to the European Union to request prompt action. However, while I vehemently support this request for help, I would stress that the commitment by Frontex - the European agency charged with tackling landings in the Mediterranean - is valuable but insufficient to deal with the landings of Tunisian illegal immigrants. During the February mini-session, I expressed my concerns about the deteriorating situations in the countries of North Africa and their resulting repercussions in Europe. I will emphasise it again here in this Chamber that the European Union needs to make a greater commitment to an effective common immigration policy that will enable the EU to manage illegal immigration and, above all, to come to the aid of those countries, such as Italy, that are more directly exposed to the flow of immigrants.
The sudden arrival of thousands of migrants on the small Italian island of Lampedusa is an exceptional event. However, this event brings us face to face with a problem which concerns all Europeans. Right now, it is important that European solidarity should function properly. I agree with you, Commissioner, in your appeal to the Member States to deliver urgent aid to Italy, both in terms of goods and in terms of finance. Very often, in these situations, the countries in which migrants arrive are not their final destinations. Reception centres are frequently outdated, and serious tensions sometimes arise in areas where migrants are received. We have already passed some significant milestones in the fight against illegal immigration and in regulating flows. However, in a Union where internal borders have practically disappeared, Europe must equip itself in the long term with the means to achieve its ambitions. It must create a genuine immigration policy, open a constructive dialogue with countries of origin and strengthen the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) in its missions.